         Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 1 of 22



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                          :
                                                  :
               v.                                 : CRIMINAL NO. 18-0018-CCB
                                                  :
RYAN FARACE,                                      :
         Defendant                                :
                                            ...oooOooo...

                    MOTION FOR FIRST FINAL ORDER OF FORFEITURE

       The United States of America hereby moves for a final order of forfeiture with respect

the property included in the consent order of forfeiture in this case, and in support states the

following:

       1.      On October 3, 2018, the Defendant Ryan Farace pleaded guilty conspiracy to

manufacture, distribute, and possess with intent to distribute alprazolam, in violation of 21

U.S.C. § 846, and conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h).

On November 30, 2018, the Court entered a Preliminary Order of Forfeiture (the “Order of

Forfeiture” ECF No. 72) forfeiting the following property

2303 Knox Avenue, Reisterstown, Maryland:

       1.      the 2010 Lincoln Navigator with vehicle identification number
               5LMJJ2J56AEJ02388 seized from 2303 Knox Avenue, Reisterstown, Maryland,
               on January 16, 2018 (Asset ID No. 18-DEA-638145);
       2.      the 2012 GMC Sierra with vehicle identification number 1GT125EG8CF149436
               seized from 2303 Knox Avenue, Reisterstown, Maryland, on January 16, 2018
               (Asset ID No. 18-DEA-638151);
       3.      the $356,200.00 in U.S. currency seized from 2303 Knox Avenue, Reisterstown,
               Maryland, on January 16, 2018 (Asset ID No. 18-DEA-637916);
       4.      the $20,620.00 in U.S. currency seized from 2303 Knox Avenue, Reisterstown,
               Maryland, on January 16, 2018 (Asset ID No. 18-USP-000747);
       5.      the $2,676.00 in U.S. currency seized from 2303 Knox Avenue, Reisterstown,
               Maryland, on January 16, 2018 (Asset ID No. 18-DEA-637917);
        Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 2 of 22



       6.     the 1,040.1905 Bitcoin seized from 2303 Knox Avenue, Reisterstown, Maryland,
              on January 16, 2018 (Asset ID No. 18-DEA-638816);
       7.     the 1,763.587678 Bitcoin Cash seized from 2303 Knox Avenue, Reisterstown,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-638860);
       8.     the 100.9949777 Bitcoin Gold seized from 2303 Knox Avenue, Reisterstown,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-639515);

       9.     the 9.915096343662 Monero seized from 2303 Knox Avenue, Reisterstown,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-639514);

       10.    the assorted televisions seized from 2303 Knox Avenue, Reisterstown, Maryland,
              on January 16, 2018 (Asset ID No. 18-DEA-638848);
       11.    the assorted electronic equipment seized from 2303 Knox Avenue, Reisterstown,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-639487);
       12.    the assorted jewelry seized from 2303 Knox Avenue, Reisterstown, Maryland, on
              January 16, 2018 (Asset ID No. 18-DEA-639460);
       13.    the Adam Equipment Nimbus Electronic Scale seized from 2303 Knox Avenue,
              Reisterstown, Maryland, on January 16, 2018 (Asset ID No. 18-DEA-638840);
       14.    the 24K gold $50 American Buffalo Coin seized from 2303 Knox Avenue,
              Reisterstown, Maryland, on January 16, 2018 (Asset ID No. 18-DEA-639416);

16925 York Road, Hereford, Maryland (Odin LLC):

       15.    the assorted electronic equipment, valued at the time of seizure at approximately
              $2,479,950.00, seized from Odin LLC, 16925 York Road, Hereford, Maryland, on
              January 16, 2018 (Asset ID No. 18-DEA-638482);
       16.    the assorted electronic equipment, valued at the time of seizure at approximately
              $53,563.86, seized Odin LLC, 16925 York Road, Hereford, Maryland, on January
              16, 2018 (Asset ID No. 18-DEA-639093);
       17.    the assorted electronic equipment, valued at the time of seizure at approximately
              $15,384.00, seized from Odin LLC, 16925 York Road, Hereford, Maryland, on
              January 16, 2018 (Asset ID No. 18-DEA-638624);
       18.    the assorted televisions seized from Odin LLC, 16925 York Road, Hereford,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-638741);

3 William Court, Sparks, Maryland:

       19.    the $1,181,850.00 in U.S. Currency seized 3 William Court, Sparks, Maryland, on
              January 16, 2018 (Asset ID No. 18-DEA-637914);




                                              2
         Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 3 of 22



19621 Middletown Road, Freeland, Maryland:

       20.     the 77,285.81836727 DigiByte seized from 19621 Middletown Road, Freeland,
               Maryland, on January 16, 2018 (Asset ID No. 18-DEA-639486);

Bank Accounts:

       21.     the contents of the Bank of America account ending x4260, including the
               $21,236.52 seized therefrom on January 16, 2018 (Asset ID No. 18-DEA-639250);
       22.     the contents of the Bank of America account ending x4904, including the
               $15,754.01 seized therefrom on January 16, 2018 (Asset ID No. 18-DEA-639254);
       23.     the contents of the Wells Fargo account ending x3507, including the $11,420.97
               seized therefrom on January 16, 2018;
       24.     the contents of the Wells Fargo account ending x0241, including the $9,049.58
               seized therefrom on January 16, 2018 (Asset ID No. 18-DEA-639326);
       25.     the contents of the Wells Fargo account ending x5940, including the $5,513.70
               seized therefrom on January 16, 2018 (Asset ID No. 18-DEA-639335);

HitBTC Account(s):

       26.     the 111.12480754 Bitcoin seized on March 7, 2018, from the HitBTC account
               controlled by the defendant and associated with the email address
               *****saurus@protonmail.com:

Other Accounts/Currencies:

       27.     the 353.9982 Bitcoin that the defendant sent on March 6 and March 7, 2017, to
               members of law enforcement acting in an undercover capacity;

(the “Subject Property”).

       2.      Pursuant to 21 U.S.C § 853(n)(1) the government: (1) sent direct notice of the

Order of Forfeiture to G. Adam Ruther, Esq., attorney for Justin Dunkin directly on March 15,

2019, (Exhibit 1), as well as to Odin, LCC c/o Ryan Farace on December 27, 2018 (Exhibit 2).

Additionally, the government published notice of the forfeitures on December 14, 2018 (Exhibit

3).

       3.      The deadline for all individuals to make a claim in response to the publication was

February 12, 2019, 30 days from the last date of publication. 21 U.S.C. § 852(n)(2).


                                                3
         Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 4 of 22



       4.      Having addressed the third-party rights to the Subject Property, the government

requests that the Court enter a final order of forfeiture forfeiting the Subject Property.

       WHEREFORE, the United States of America respectfully requests that the Court enter a

Final Order of Forfeiture of the Subject Property and declares that pursuant to Rule 32.2 that all

third party claims to the forfeited property have been resolved, and its Final Order of Forfeiture

is now final with respect to the Subject Property. A proposed order is attached for the

convenience of the Court.

                                                       Respectfully submitted,

                                                       Robert K. Hur
                                                       United States Attorney
                                                       District of Maryland

                                                       _______/s/_________________
                                                       Dana J. Brusca
                                                       Assistant United States Attorney
                                                       6406 Ivy Lane, Suite 800
                                                       Greenbelt, MD 20770
                                                       Tel: (301)-344-4433




                                                  4
         Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 5 of 22



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 13, 2019, a copy of the foregoing Motion for Final

Order of Forfeiture was filed via CM/ECF and served electronically on all parties via that system

and to the following by first class mail:

       Warren A. Brown, Esquire
       Law Offices of Warren A. Brown
       Attorney for Ryan Farace
       200 E Lexington Street, Suite 1414
       Baltimore, MD 21201

                                                          .
                       Dana J. Brusca
                       Assistant United States Attorney




                                                5
         Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 6 of 22




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       :
                                               :
              v.                               : CRIMINAL NO. 18-0018-CCB
                                               :
RYAN FARACE,                                   :
         Defendant                             :
                                         ...oooOooo...

                             FINAL ORDER OF FORFEITURE

       Before the Court is the government’s motion for a final order of forfeiture. On

November 30, 2018, the Court entered a Preliminary Order of Forfeiture (the “Order of

Forfeiture” ECF No. 72) forfeiting the following property:

2303 Knox Avenue, Reisterstown, Maryland:

   1. the 2010 Lincoln Navigator with vehicle identification number 5LMJJ2J56AEJ02388
      seized from 2303 Knox Avenue, Reisterstown, Maryland, on January 16, 2018 (Asset ID
      No. 18-DEA-638145);
       2.     the 2012 GMC Sierra with vehicle identification number 1GT125EG8CF149436
              seized from 2303 Knox Avenue, Reisterstown, Maryland, on January 16, 2018
              (Asset ID No. 18-DEA-638151);
       3.     the $356,200.00 in U.S. currency seized from 2303 Knox Avenue, Reisterstown,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-637916);
       4.     the $20,620.00 in U.S. currency seized from 2303 Knox Avenue, Reisterstown,
              Maryland, on January 16, 2018 (Asset ID No. 18-USP-000747);
       5.     the $2,676.00 in U.S. currency seized from 2303 Knox Avenue, Reisterstown,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-637917);
       6.     the 1,040.1905 Bitcoin seized from 2303 Knox Avenue, Reisterstown, Maryland,
              on January 16, 2018 (Asset ID No. 18-DEA-638816);
       7.     the 1,763.587678 Bitcoin Cash seized from 2303 Knox Avenue, Reisterstown,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-638860);
       8.     the 100.9949777 Bitcoin Gold seized from 2303 Knox Avenue, Reisterstown,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-639515);



                                               2
        Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 7 of 22



       9.     the 9.915096343662 Monero seized from 2303 Knox Avenue, Reisterstown,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-639514);

       10.    the assorted televisions seized from 2303 Knox Avenue, Reisterstown, Maryland,
              on January 16, 2018 (Asset ID No. 18-DEA-638848);
       11.    the assorted electronic equipment seized from 2303 Knox Avenue, Reisterstown,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-639487);
       12.    the assorted jewelry seized from 2303 Knox Avenue, Reisterstown, Maryland, on
              January 16, 2018 (Asset ID No. 18-DEA-639460);
       13.    the Adam Equipment Nimbus Electronic Scale seized from 2303 Knox Avenue,
              Reisterstown, Maryland, on January 16, 2018 (Asset ID No. 18-DEA-638840);
       14.    the 24K gold $50 American Buffalo Coin seized from 2303 Knox Avenue,
              Reisterstown, Maryland, on January 16, 2018 (Asset ID No. 18-DEA-639416);

16925 York Road, Hereford, Maryland (Odin LLC):

       15.    the assorted electronic equipment, valued at the time of seizure at approximately
              $2,479,950.00, seized from Odin LLC, 16925 York Road, Hereford, Maryland, on
              January 16, 2018 (Asset ID No. 18-DEA-638482);
       16.    the assorted electronic equipment, valued at the time of seizure at approximately
              $53,563.86, seized Odin LLC, 16925 York Road, Hereford, Maryland, on January
              16, 2018 (Asset ID No. 18-DEA-639093);
       17.    the assorted electronic equipment, valued at the time of seizure at approximately
              $15,384.00, seized from Odin LLC, 16925 York Road, Hereford, Maryland, on
              January 16, 2018 (Asset ID No. 18-DEA-638624);
       18.    the assorted televisions seized from Odin LLC, 16925 York Road, Hereford,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-638741);

3 William Court, Sparks, Maryland:

       19.    the $1,181,850.00 in U.S. Currency seized 3 William Court, Sparks, Maryland, on
              January 16, 2018 (Asset ID No. 18-DEA-637914);

19621 Middletown Road, Freeland, Maryland:

       20.    the 77,285.81836727 DigiByte seized from 19621 Middletown Road, Freeland,
              Maryland, on January 16, 2018 (Asset ID No. 18-DEA-639486);

Bank Accounts:

       21.    the contents of the Bank of America account ending x4260, including the
              $21,236.52 seized therefrom on January 16, 2018 (Asset ID No. 18-DEA-639250);
       22.    the contents of the Bank of America account ending x4904, including the
              $15,754.01 seized therefrom on January 16, 2018 (Asset ID No. 18-DEA-639254);

                                              2
         Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 8 of 22



       23.     the contents of the Wells Fargo account ending x3507, including the $11,420.97
               seized therefrom on January 16, 2018;
       24.     the contents of the Wells Fargo account ending x0241, including the $9,049.58
               seized therefrom on January 16, 2018 (Asset ID No. 18-DEA-639326);
       25.     the contents of the Wells Fargo account ending x5940, including the $5,513.70
               seized therefrom on January 16, 2018 (Asset ID No. 18-DEA-639335);

HitBTC Account(s):

       26.     the 111.12480754 Bitcoin seized on March 7, 2018, from the HitBTC account
               controlled by the defendant and associated with the email address
               *****saurus@protonmail.com:

Other Accounts/Currencies:

       27.     the 353.9982 Bitcoin that the defendant sent on March 6 and March 7, 2017, to
               members of law enforcement acting in an undercover capacity;

(the “Subject Property”).

       WHEREAS, pursuant to 21 U.S.C. § 853(n)(1) and Rule 32.2 (b)(6)(C) the United States

caused to be published on an official government internet site (www.forfeiture.gov), notice of

this forfeiture and of the intent of the United States to dispose of the property in accordance with

the law and as specified in the Preliminary Order, and further notifying all third parties of their

right to petition the Court within thirty (30) days for a hearing to adjudicate the validity of their

alleged legal interest in the property; and

       WHEREAS, notice was served upon G. Adam Ruther, Esq., attorney for Justin Dunkin

directly on March 15, 2019, as well as to Odin, LCC c/o Ryan Farace on December 27, 2018;

and

       WHEREAS, no timely claim has been filed; and

       NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

the Subject Property is hereby forfeited to the United States of America pursuant to 21 U.S.C. §

853(a), 18 U.S.C. § 982(a)(1) and 981(a)(1)(A), 28 U.S.C. § 2461(c), 18 U.S.C. § 3554, and


                                                   3
         Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 9 of 22



Rule 32.2(b)(1), Federal Rules of Criminal Procedure, the Subject Property is hereby forfeited to

the United States.

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and

interest to the Subject Property is hereby condemned, forfeited and vested in the United States of

America, and shall be disposed of according to law; and

       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order; and



                                                                                    .
       Date                                          Catherine C. Blake
                                                     United States District Judge




                                                 4
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 10 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 11 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 12 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 13 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 14 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 15 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 16 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 17 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 18 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 19 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 20 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 21 of 22
Case 1:18-cr-00018-CCB Document 79 Filed 05/13/19 Page 22 of 22
